OFFICE        OF THE ATTORNEY    QENERAL     OF TEXAS

                                          AUSTIN

o-CMAnll
a-n   .nmmu
                                                        TM8 OPnIOH mmuux
                                                        UvmmLm   o?nrosM-Wl
        P.    cllatan owloy, Imeotr
        eu    Htlutiu   Dlr1rtoa




                                                           an Ho. 0-lJ41, detod
                                                           0r uO0~0      mv    ~0d




                                                8OOtiOA 2 b, WbUatiOn          (2)
                                               if%~~~~lrltlu   of tho         b\r-
                                                               T h e ylr o z a r e,
                                          ur o a nd/ o rr r k b ly a nd r d.0    of




                        8ubrootion    (3) of Uotlon 2 b, ~~JOJD 14mtloal

         01Ulon.             Thorororo for uoh     ll0eBm.'1**uo& a bead       maot
         k mppued.
AP?8ovnl   OPIHIOH   CaEHITTti
4 / 8/
     l.W.D.,
         c h o lr na